                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

JOY WERNER-DEASON,
ADC #715501                                                                   PLAINTIFF

V.                          CASE NO. 3:18-CV-140-JM-BD

CRAIGHEAD COUNTY JAIL, et al.                                             DEFENDANTS

                                         ORDER

       On November 11, 2018, the United States Marshal served Defendants Siffell and

Kelly through certified mail. (Docket entries #16, #20) As of the date of this Order,

neither Defendant Siffell nor Defendant Kelly has filed an answer or other responsive

pleading; and the time for responding to the complaint has expired. FED. R. CIV. P.

12(a)(1)(A)(i) (providing that a “defendant must serve an answer within 21 days after

being served with the summons and complaint”).

       Accordingly, Defendants Siffell and Kelly have 14 days to explain why a default

judgment should not be entered against them under Federal Rule of Civil Procedure 55.

Defendants Siffell and Kelly are advised that the failure to timely and properly respond

could result in a monetary judgment being entered against them.

       The Clerk is directed to provide copies of this Order to the United States Marshal.

The Marshal is directed to serve a copy of this Order to Show Cause on Defendants

Siffell and Kelly through the Craighead County Sheriff’s Department, 901 Willet Road,

Jonesboro, Arkansas 72401.
IT IS SO ORDERED, this 4th day of April, 2019.


                               ____________________________________
                               UNITED STATES MAGISTRATE JUDGE




                                  2
